This is a petition for relinquishment of parental rights in anticipation of adoption of the parties’ 6 year old minor child by his paternal grandmother. The primary ground for the petition is that the child has been reared by grandmother who is now 66 years of age, a recent widow, and whose source of income is social security benefits and certain rentals. The natural parents are in their mid-thirties and have both been gainfully employed. We are informed by the home study concluded by the Child Protective Services, Department of Human Resources, that all parties concerned are living together and that the child is aware of her natural parents. The natural father candidly admitted that he and his wife would naturally take over the child’s care should grandmother become incapacitated.
The termination of parental rights also means the termination of a parent’s legal obligations of support towards the child. The vital concern, therefore, in these matters is whether the child’s best interests will be served by granting the petition. We are unable to conclude herein that termination of the parents’ legal rights and duties would be in the child’s best interests. The child’s remaining period of minority is significant; he should be able to look to his relatively younger and able parents to provide for his future. The petition is denied.
*109It is so ordered.